Terry Crabtree, Judge, dissenting. I agree with the majority opinion’s recitation of facts but disagree with its analysis that culminates in denying attorney fees for the full amount controverted. The appellees in this case admittedly controverted the entire amount of the claim because of a $35.00 bill. The appellees asserted to the Administrative Law Judge (ALJ) that they were not asking for reimbursement of the amount they paid, but wanted credit for the amount paid if the ALJ found in favor of the appellees. The majority opinion cites Ark. Code Ann. section 11 — 9— 715(a)(2)(B)(ii) (Repl. 1996) as authority for denying the amount of fees on the entire amount controverted. That section provides in part: “the [attorney’s] fees shall be allowed only on the amount of compensation controverted and awarded” (Emphasis added.) The majority places great emphasis on the conjunction “and,” and goes further into the analysis that the fee must be both controverted, which is admitted in this case, and awarded. Though the majority opinion defines the conjunction “and,” it does not define the words “controverted and awarded.” Controvert is defined in the Oxford Dictionary as “dispute, deny,” and award is defined as “give or order to be given as payment, compensation, or prize. Grant, assign.” There is no question but that the payment of benefits by the employer was controverted. The question is whether or not there was an award. The majority opinion holds that the only award made in this case was for the $35.00 medical bill. I cannot agree. The appellee stated to the ALJ that it did not seek reimbursement but a set-off for the amount of medical expenses already paid if the ALJ found that the injury was compensable. Under the plain meaning of the word “award,” the appellant was granted workers’ compensation benefits in a specific amount, including the $35.00 medical expense. The amount of the medical expenses was then set off against the amount already paid by the appellee in the amount of several thousand dollars. In effect, the appellant was “awarded” her workers’ compensation benefits in the full amount. To find to the contrary would allow employers to controvert the last medical expense, have a full trial on the merits, and attempt to bar any future medical expenses or disability benefits without paying the cost associated with controverting the claim in the beginning. In my opinion, the majority opinion does not fulfill the intent of the legislature and has a chilling effect on the ability of claimants to obtain legal counsel when the employer controverts a small medical bill at the end of the claimant’s healing period. The majority opinion goes beyond what is fair and reasonable and potentially could open the floodgates to litigation at the expense of claimant and emasculate the ability of the worker to obtain adequate legal counsel to insure that future benefits remain intact. I dissent. Neal and Rogers, JJ., join in this dissent.